FRICK, J.
(dissenting). I am unable to concur in either the reasoning or the conclusions of Mr. Justice GTDEON. In view, however, that the differences between us are radical and irreconcilable, a mere formal dissent would do justice neither to my Associate nor to myself. I shall therefore state the material facts as I understand them, and, in connection therewith, also state my view of the law which, in my judgment, controls this case.
The case was tried twice in the district court of Weber county. The first trial resulted in a verdict in favor of the defendant. Plaintiff, in due time, filed a motion for a new *20trial, which motion was granted by the district court, and the case proceeded to trial for the second time. At the second trial the jury found for the plaintiff, and judgment was entered in her favor. The defendant made a motion for a new trial, which motion was denied.
While the appeal in this case is from the last judgment, the defendant has, nevertheless, preserved the proceedings had on the first trial in the bill of exceptions, and it asks us to review the proceedings had on both the first trial and the second trial.
The case was first submitted in this court in the October, 1920, term. An opinion affirming the judgment of the district court was duly filed. A petition for rehearing was, however, filed in due time, and a rehearing was granted in April of this year. The case was reargued and resubmitted in the May term of this year. While the writer hereof had prepared a dissenting opinion, he nevertheless did not file the same, but, with much reluctance, concurred in the opinion as first filed. He voted for a rehearing, however, for the reason that he entertained grave doubt respecting the correctness of the conclusions reached in the first opinion. Since then, the writer has had occasion to more carefully read the record, and also to more fully examine into the law which, in his judgment, controls this case.
I have now become thoroughly convinced that the findings of the jury and the judgment on the last trial are contrary to both the law and the facts, and hence should not prevail. I shall, as briefly as I consistently can, state the reasons which have impelled me to arrive at a conclusion contrary to that reached by my Associate, Mr. Justice GIDEON.
The defendant insists that the district court committed prejudical error in setting aside the verdict in its favor which was returned at the close of the first trial, and asks that the first verdict be reinstated, and that judgment be entered upon the same. The court granted a new trial, for the reason that in its judgment it had erred in not submitting to the jury a certain issue respecting the condition of an angle cock. In granting the new trial, the court, upon that subject, said:
*21“I think that the question of whether or not the injury and death of plaintiff’s intestate- was caused either wholly or in part by the condition of the angle cock ought to have been submitted to the jury.”
In granting the new trial upon that ground the court erred, for the reason that, even though the angle cock had been defective, yet there was no evidence whatever that such defect was the proximate cause of the accident, and this court has so held.
The next proposition is that the district court erred in refusing plaintiff’s request to instruct upon the question of contributory negligence. In my judgment there was not the slightest evidence upon which to base a finding of contributory negligence on the part of the deceased, and hence such a request was useless' and could not be the basis for a new trial.
It is next suggested that the court nevertheless did not err in granting a new trial, because, as stated in Mr. Justice GIDEON’S opinion, the district court in considering the motion for a new trial had the right to determine whether in its “judgment the jury had failed to give such weight to the testimony as it was entitled to receive.” Mr. Justice GIDEON, therefore, concludes that if the jury did not do so the court did not abuse its discretion in granting a new trial. That, in my judgment, is stating the right of trial courts to interfere with jury verdicts too broadly.
Our statute (Comp. Laws Utah 1917, § 6802), so far as material here, provides that when a case is tried to a jury:
“ * * * If it [tbe court] state tbe testimony of the case, it must inform tbe jury that they are the exclusive judges of all tbe questions of fact.”
That section is divided into six subdivisions, and, with some changes, was adopted from the Code of Civil Procedure of Nansas. It was incorporated into our Code of Civil Procedure in 1898, and has been in force ever since that time. The clause above quoted, however, is not copied from the Kansas Code, but was written into our Code, and, so far as the writer is aware, is not found in any other Code. It certainly is not in the California Code, and is not a part of the *22Kansas Code, as before stated. Section 7122 provides that the jury are the exclusive judges of the credibility of the witnesses.
This court, as a matter of course, takes judicial notice of the general practice and procedure that prevails in the courts of this jurisdiction. Pursuant to the foregoing statutory provisions the courts of this state, in all cases tried to juries which have come to this court in the past 20 years, have uniformly charged the juries that they are the exclusive judges of the weight of the evidence and the credibility of the witnesses. Such an instruction was given to the jury in this case. The foregoing practice has therefore been ñrmly established in this jurisdiction.
Now, I do not contend that the trial courts may not exercise a sound legal discretion in granting or denying new trials. Indeed, I contend that the trial courts should in all eases carefully scrutinize the evidence respecting every essential fact that must be established in case a motion for a new trial is made; and if, after doing so, the coui't is convinced that the evidence is insufficient — that is, that it is lacking in substance upon any material fact — the court should grant a new trial upon the ground of the insufficiency of the evidence to support the verdict, just as our statute providing for new trials contemplates. By insufficiency of the evidence, however, is not meant that the court may weigh the evidence for and against every essential fact, and, if in its judgment the weight is against the finding of the jury that it in'its discretion may either grant or deny a new trial. The question is not whether in the judgment of the trial court the finding of the jury is supported by the greater weight of the evidence,, but the question is, Is the evidence lacking in substance upon any essential fact? • That, in my judgment, is the intent and purpose of our statute. If there is substantial evidence upon every essential fact, then the weight and credibility that shall be given to it is the exclusive province of the jury to determine. This, in my judgment, is so because the jurors may have interpreted the evidence differently from the court. They may also have observed some things during *23tbe trial in the conduct and demeanor of the witnesses which may have escaped the notice of the court. Besides, the weight that is to be given to the evidence and the credibility of the witnesses must necessarily be lodged somewhere, and, in my judgment, it is just as safe to lodge it with a number of laymen of average intelligence and experience as it is to lodge it in one man, although he may be a trained lawyer.
By what I have said I do not mean that a court errs in setting aside a verdict which is clearly and manifestly against the weight of the evidence, but that more properly falls under the head of miscarriage of justice. The trial court, no doubt, may also grant a new trial if it is convinced that the jury has misconceived or misapplied the law, as stated in the instructions, to the facts, or in-case they have failed to follow the instructions, or have entirely disregarded the evidence upon some material subject or question, or if the court is convinced that upon the whole case the verdict would result in a miscarriage of justice. In all of these instances the trial courts must exercise a sound legal discretion, but, in my judgment, they may not, as is broadly laid down in the prevailing opinion, grant new trials because in their judgment the juries have not given such weight to the evidence, or to some part thereof, as the trial courts think it should have received.
I am not unmindful of the fact that numerous cases can be cited where it is broadly stated that the trial court may exercise its discretion in granting a new trial upon the ground that the verdict is against the weight of the evidence; in other words, that the trial court may pass upon the weight of the evidence. When the cases are critically examined, however, it will be found that only a few go to that extent, although many eases are cited as having that effect. But, as I have pointed out, our statute is sui generis upon that subject, and should be given effect. -1 am constrained, therefore, to withhold my assent to the proposition stated in the prevailing opinion.
While, in my judgment, the district court erred in granting a new trial upon the specific grounds stated, yet the de*24fendant was not injured in a substantial right by the granting of a new trial, for the reason that the action was based upon the federal Employers’ Liability Act, and the instructions of the court upon the first trial were manifestly incomplete and insufficient upon the questions that arose under that act. For that reason, therefore, the court did not abuse its discretion in granting a new trial. Upon the second trial all the questions arising under that act were fully presented by the instructions, which, however, have not been done on the first trial.
This brings me to the proceedings had on the second trial. The plaintiff filed an amended complaint upon which that trial was had. The complaint covers more than 12 pages of the printed record, and is therefore too long for insertion here, or to make even a condensed statement of the allegations therein contained. It must suffice to say that the complaint is sufficient both in form and substance. The defendant, in addition to denying the alleged negligence on its part, also set up contributory negligence and assumed risk.
I shall confine my statement to the evidence produced by plaintiff at the second trial, all of which is without conflict. From that evidence it was made to appear that on September 22, 1916, the date of the accident, the deceased was employed by the defendant as a rear brakeman upon a special freight train consisting of 32 ears of coal, one tool car, and four “outfit” cars; that on the evening of that day, between the hours of 9 and 10 o’clock, the train arrived at Bed Desert, a station of defendant’s railroad about 50 miles west of Rawlins, in the state of Wyoming, going eastward toward Rawlins; that the train crew consisted of the engineer fireman, conductor, head brakeman, and the deceased as rear brakeman; that upon arriving at Red Desert the train was stopped on the main line, and the caboose was detached therefrom for the purpose of “setting out” the four “outfit” cars which were immediately ahead of the caboose; that the tool car referred to was set out either at Red Desert or a station west of it, the evidence not being clear as to that; that after the caboose had been detached the train was moved forward on *25the main line a sufficient distance to permit the “outfit” cars to be switched backward onto what is called the business track, which was by backing the train and by placing the cars upon that track; that when that had been done the train was moved forward on the main line to be again attached to the caboose, which was standing on the main line; that the train was accordingly moved backward on the main line.
The conductor, who was called as a witness for plaintiff, testified that the train was moved backward slowly and at about the speed that a man would walk if he were “walking leisurely;” that he was standing on the south side of the track about 10 or 12 car lengths — that is, between 400 and 500 feet — from the caboose where the deceased was standing on the south side of the track waiting for the rear end of the train to reach the caboose, which was about 1,200 feet from the engine; that when the rear end of the train was about to reach the caboose the deceased gave the usual stop signal, which the conductor relayed to the head brakeman, and which the latter gave to the engineer; that upon giving the stop signal the train moved backward very slowly and when the coupling with the caboose had been made the train stopped; that, while the night was clear — that is, cloudless — it was, nevertheless too dark for the conductor to see the deceased, who was at the side of the train at or near the caboose; he however, did see the light of the lantern carried by the deceased, which disappeared as soon as the train had stopped and the coupling had been effected; that when the light disappeared the conductor assumed that its disappearance was caused from the fact that the deceased had stepped onto the track between the rear ear of the train and the caboose for the purpose of coupling the air hose so as to connect the air with the caboose; that after the light had disappeared the conductor waited to receive the forward signal from the deceased, which he expected would be given as soon as the air hose was connected; that, not receiving such a signal for several minutes (the conductor is not clear as to the length of time), he walked back to the caboose, and upon arriving there found the deceased’s body lying across the south rail *26of the track, his head and shoulders extending south of the south rail, and the front wheel — that is, the east one of the rear truck of the car next to the caboose — resting upon his breast; that when the conductor' arrived the deceased was “still gasping,” but soon died; that in order to move the truck from the body of the deceased the conductor immediately signaled the engineer to back the train slowly, which was done; that as soon as the train commenced to move backward the conductor stepped in between the caboose and the rear car and opened the angle cock to permit the air to pass backward “into the caboose,” and by that’means set the brakes, which stopped the train abruptly and so that the body of the deceased could be taken from the track, which was done.
The body of the deceased was lying “about 6 or 8 feet” east of the rear or west end of the rear coal car, and his lantern, with the light burning, was standing about “2 or 3 feet east of his body in the middle of the track,” under the ear. The conductor further testified that the only thing which was left undone which the deceased was required to do was the opening of the angle cock, so as to connect the air with the caboose. He also testified that, while he was standing opposite the train waiting for the deceased to connect the air hose, and to give the signal for the train to move forward, he did not notice any movement of the cars or the running out of the slack. Further, that the movement of the train was the usual and ordinary movement in making a switch such as was made, and that the appliances were all in good order and were working all right; that the angle cock worked all right when he opened it, as before stated.
The engineer was also called as a witness by the plaintiff, and he stated in detail how the train was being operated in switching the cars; that as soon as he had received the signal to stop the train, when the rear coal car had reached the caboose, he moved the train very slowly backwards, and when he felt that the train had been coupled to the caboose he at once set the independent brake on the engine, and, in accordance with what he said were the instructions, “always *27to release the air ’ when the independent brake on the engine was set, he did “release the air” on the train. He also said that the switching and coupling was done in the ordinary and usual way, and that he did not notice any slack running out. The engineer, however, testified that there was a slight downward grade westward, so that the engine was slightly higher than the caboose, and that it was possible that the slack ran out without his noticing it. He was positive, however, that after he set the independent brake on the engine the engine did not move. Pie also said that by reason of the slight downward grade the slack, in his judgment, had run out when the rear end of the train had reached the caboose.
The evidence is also to the effect that the play or slack between the cars was, if anything, greater than was the distance that the cars moved backwards, so that the rear end of the train might have moved backward without any movement on the part of the engine. It also was shown that within about 10 minutes after the train was moved from the body of the deceased his body was placed on a passenger train which passed at the time, and was removed from the scene of the accident; that the special freight train was then removed from the main line and placed upon the side track, where it remained until about 3 o’clock the next morning, when it was taken by a special train crew to Rawlins; that after arriving at Rawlins the next morning the rear brakeman of the special crew, in attempting to work the angle cock which was on the rear end of the coal car, and the one the conductor had opened the night before when the accident happened, found that it worked hard. He said:
“Why, I went to turn the angle cock; it was a little stiff, and had to pound it over with a hammer, and pounded it over with a hammer'and cut the air hose in by the caboose.”
He afterwards explained that the angle cock was one in general use, and that in order to turn the “handle” it had to be “lifted a little.” There was also evidence on the part of the defendant, which was not disputed, that proper inspection of the angle cock and appliances had been made, etc., and that they were all in good working order. This latter evidence is, however] not material.
*28At the close of plaintiff’s evidence, and again at the close of all the evidence, the defendant requested the court to instruct the jury to return a verdict in favor of the defendant upon the grounds: (1) That there was no evidence showing negligence on the part of the defendant; (2) that the deceased assumed the risk as an incident to his employment; (3) that, if it be assumed that the angle cock was defective, there nevertheless is no evidence that such defect was the proximate cause of the injury and death of the deceased, and that if there were a defect there is no evidence' whatsoever that the defendant had any notice or knowledge of such defect in time to have cured it. The_ court refused the request and submitted the case to the jury, which, as before stated, returned a verdict for the plaintiff.
The defendant assigns the court’s ruling as error and in its brief and argument insists that the ruling of the district court was prejudicial for the reasons before stated.
By, the first assignment referred to the defendant squarely raised the question as to whether there is any substantial evidence upon which to base a finding of negligence on the part of the defendant or of any of the train crew. Where that question is raised, as it is here, by a request to direct a verdict, then the question of whether there is any substantial evidence of negligence under the federal act is a question for the court, and will be reviewed by the Supreme Court of the United States. Chicago, R. I. & P. R. Co. v. Devine, 239 U. S. 52, 36 Sup. Ct. 27, 60 L. Ed. 140; 18 R. C. L. p. 866, § 328. This court is therefore bound to consider the question of whether there is any substantial evidence in this record authorizing a finding of negligence on the part of the defendant or of any of the train crew. If there is not, then the district court erred in refusing to direct a verdict. 18 R. C. L. p. 826, § 281. I am thus required to make at least a brief review of the evidence.
As before pointed out, in this case the evidence upon the question of negligence all comes from the plaintiff’s witnesses, and is without dispute. Plaintiff proved at the trial that the switching was done in the ordinary and usual way; that there *29was no movement of the engine from the time the train was coupled onto the caboose, and that if there was any movement of the ears it was due solely to the “running out” or the “taking up” of the slack between the cars. While it is true that the circumstances clearly indicate that the rear end of the train must have moved backward after the deceased stepped between the rear coal car and the caboose, yet the evidence is also clear and positive that the engine did not move, and that there was ample play or slack between the cars to account for the backward movement of the rear end of the train. In view of those undisputed facts there is no room for an inference that the engineer moved the train backward, and therefore there is no basis for any inference of negligence on his part. Nor is there the slightest evidence that any other member of the train crew was guilty of any act either of omission or commission constituting negligence^ Moreover, there is not the slightest evidence in this record that the running out of the slack was not an ordinary and usual occurrence; nor is there any that it could have been prevented. Neither is there any evidence as to what caused the deceased to be under the wheels of the car. What caused him to be there is left entirely to conjecture. No doubt it may be assumed that the accident occurred in the course of his employment, but that is not enough. It must also be shown that it was caused through the negligence of the defendant or some of the train crew. 18 R. C. L. p. 826, § 281.
It is contended, however, on behalf of the plaintiff that to permit the slack to run out after the deceased had gone between the caboose and the coal ear to connect the air hose and to turn the angle cock constituted negligence; or, at least, was 'such an occurrence from which the jury could infer negligence. May the jury, however, infer negligence from the switching of cars which plaintiff’s own evidence shows was done in the usual and ordinary way? May they infer negligence from the mere fact that the cars, In accordance with the law of gravitation, slowly moved down grade until the slack had run out? How can a jury of laymen, without any experience in operating trains, legitimately arrive at such a *30conclusion? In the absence of any evidence that what was done in the usual and ordinary way was improper or dangerous, how can a jury be’permitted to declare it to be so? If a finding of negligence can be sustained in this case, then it will be practically impossible to'switch cars upon a track that to any extent inclines one way or the other so as to cause the slack to run out from the engineer to run in toward the engine, and thus to cause the cars to move, without being guilty of negligence. While there is no doubt in this case that the cars moved backward after the train had been stopped and the engine brakes had been set by the engineer, yet, upon the other hand, the evidence is clear and explicit that the engine did not move, and that the movement of the cars was due solely to the slack running out. As pointed out by Mr. Justice Woodward in the case of Lane v. New York, O. & W. R. Co., 141 App. Div. 145, 125 N. Y. Supp. 971, such an occurrence is but natural and to be expected. In the course of the opinion it is said:
“The common experiences of mankind establish that a heavy freight train, this one having 32 cars, brought to a standstill upon a slight grade, will relax a trifle when the drawing power is released.”
No one can successfully controvert the foregoing statement. Nor can it be successfully disputed that cars will not move to some extent after a train has come to a sudden standstill in case the track inclines one way or the other, which is a very usual thing. How can such an occurrence, without more, constitute negligence in the operation of trains? There is therefore no substantial evidence of negligence in this case, and for that reason the court erred in not directing a verdict.
There is, however, still another reason why the court erred in refusing to direct a verdict. In view of the undisputed evidence the deceased in entering into the employment as brakeman assumed all the ordinary risks which were incident to that employment. The district court so charged the jury. In view that under the evidence the death of the deceased was not caused by reason of defendant’s failure to comply with any of the provisions of the federal act in providing the *31appliances in the act specified, the defense of assumed risk is available to it. Seaboard Air Line v. Horton, 233 U. S. 492, 34 Sup. Ct. 635, 58 L. Ed. 1062, L. R. A. 1915C, 1, Ann. Cas. 1915B, 475; Southern Ry. Co. v. Crockett, 234 U. S. 725, 34 Sup. Ct. 897, 58 L. Ed. 1564.
In Taylor v. Rock Island, A. & L. R. Co., 121 La. 543, 46 South. 621, the rule respecting the assumption of the risk of moving cars is stated thus:
“Adjusting or taking up slack is a common and necessary incident to the stopping of all trains, and one the risk of which the hrakeman assumes when he undertakes to uncouple cars before the train is at rest.”
In Cincinnati, N. O. & T. P. Ry. Co. v. Evans, 129 Ky. 152, 110 S. W. 844, tbe rule is stated in tbe beadnote in tbe following words:
“When decedent became a railway hrakeman, he assumed all the risks of the employment as usually conducted, including the negligence of Ms fellow hrakemen,. and jerks of cars resulting from the taking up of the slack in the movement of cars made with ordinary care by the engineer.” (Italics mine.)
I bave italicized tbe seven words in tbe quotation for tbe purpose of directing tbe reader’s attention to tbe(fact that under the federal act tbe fellow-servant rule does not apply, and hence those seven words must be eliminated. Excepting the seven words, however, none of which has any bearing in this case, tbe law is correctly reflected in tbe statement.
To tbe same effect is tbe case of Briggs v. Union Pac. R. Co., 102 Kan. 441, 175 Pac. 105. In that case it was held that a fireman assumed the risk under the facts there stated. In that case, as in this, tbe jury found that the defendant was negligent, but tbe court held otherwise. In tbe course of tbe opinion it is said:
“The fireman had a right to assume that the engine would not he started until he was in the engine cab. It was started, however, without him. When he came out of the lunchroom the engine and a number of cars had already gone by, and the train was going forward. He was immediately and manifestly confronted with all the difficulties and dangers to be encountered in reaching his place on the engine. It would be fatuous to say he .was not aware of them, and it would he an impeachment of the mental capacity of *32a competent man to say he did not appreciate them. * * * The whole situation created hy the engineer’s negligence lay before the open eyes of this experienced trainman the moment he stepped out of the lunchroom. He voluntarily chose his course, and voluntarily assumed the risk attending his choice.”
In the foregoing case the Supreme Court of Kansas, in concluding the opinion, points out that that case, like the one at bar, was based upon the federal act. . With regard to that the court said:
“The case being governed by federal law, the court has applied that law, as expounded by the Supreme Court of the United States.”
The judgment of the district court in entering judgment for the defendant notwithstanding the verdict of negligence by the jury was therefore affirmed. It should be remembered that in the foregoing case the assumption of risk was based upon the ground that the fireman was aware of and appreciated the danger, and therefore assumed the risk upon that ground.
In Pete v. N. O., T. & M. R. Co., 134 La. 608, 64 South. 485, it is held that a brakeman’s “going between'cars while they were in motion was uncalled for and was an unnecessary assumption by him of a known risk, ’ ’ for which he could not hold the master.
In L. & N. R. R. Co. v. Greenwell’s Adm’r, 144 Ky. 796, 139 S. W. 934, the rule is stated in the headnote thus:
“The ordinary jerking and bumping which always accompanies the switching of freight cars within the yards of the company does not, of itself, constitute negligence on the part of the company.
“Those who accept employment as switchmen and brakemen and whose duty requires them to be on and about the cars are fully, advised as to the risks incident to their employment, which they must assume if they expect to take part in that employment.”
In Stool v. So. Pac. Co., 88 Or. 350, 172 Pac. 101, the Supreme Court of Oregon states the rule thus:
“The general rule is that an employé of a railroad company assumes all the risks ordinarily incident to his employment, including those arising from the ordinary operation of trains upon the railroad.”
In that case the rule just stated was applied to a section man working on the track. If that rule applies to a section *33man, bow nrucb more strongly does it apply to an employé like tbe deceased wbo is actually engaged in operating the trains upon the track.
In this connection it is important not to confuse contributory negligence with assumption of risk. That is sometimes done, and under certain circumstances is of no importance. In this case, however, the distinction is important. It has frequently been pointed out by the courts that assumed risk and contributory negligence may arise out of the same set of facts. In Wheeler v. C. & W. I. R. R. Co., 267 Ill. 306, 108 N. E. 330, it is said: “Assumed risk and contributory negligence” may both “arise under the facts of a case.” Many illustrations are found in the decided cases, to which it is not necessary to refer.
In view of the undisputed facts of this case it is very clear that the risk, if there was one, in passing between the caboose and the rear coal car before the slack had entirely run out was one which was incident to the employment, and hence was assumed by deceased. Moreover, in view of plaintiff’s ^evidence, this case is not one where it can be inferred that the movement of the train: or of the cars was caused by any act or omission of the engineer. The movement, what movement thei'e was, is accounted for by the declining grade of the track and the running out of the slack.
If it be assumed, however, that the angle cock was defective, still the plaintiff should not recover. It is elementary that in order to recover the burden was upon her to show that the defect in the angle cock was the proximate cause of the injury and death of the deceased. Here again there is nothing upon which an inference can be based that the defect, if any, in the angle cock was the proximate cause of the accident. The evidence is positive that the angle cock was in good condition and working all right immediately after the accident. True, there is evidence that it worked “hard,” or was “stiff,” the next morning after the train had been moved about 50 miles from where the angle cock had been last tried, and where it was found to be in good order. If the angle cock had not been tried and' had not been found to work by *34the conductor immediately after the accident, then the fact that it worked “hard,” or was “stiff,” the next morning might at least furnish some basis however weak, upon which to base an inference that it was not in good order the evening before when the accident occurred. There is, however, no room for such an inference in view of the conductor’s evidence that it worked all right. It must be remembered that that was plaintiff’s own evidence, and which, under the circumstances was not overcome — -not even affected — by what occurred the next morning. There is therefore no substantial evidence that the angle cock was not in good working order when the accident happened.
But, as before stated, if there were such evidence, still the plaintiff should fail because there is not the slightest evidence that the defect, if any existed, was the proximate cause of the accident. There is not the slightest evidence that the deceased attempted to work the angle cock, or that he even touched it before the accident happened. Nor is there any fact from which an inference can be deduced that, if the deceased did touch or attempt to work the angle cock, that caused him to fall under the wheels of the car. The attempt to work the angle cock would not naturally result in his falling under the wheels. Then again there is no evidence whatever respecting the time when the angle cock became defective, if it were in fact defective. There is evidence, however, which is undisputed, that it had been inspected in proper time and had been found in good working order, and that it was one in ordinary use. There is therefore nothing upon which an inference can be based as to how long the defect existed, if a defect did exist. If, therefore, the angle cock is one of the appliances which comes within the federal act and hence had to be provided by the defendant at its peril, still the evidence is beyond question that the defendant had complied with the federal act in that regard. The defendant having once complied with the federal act by providing a proper angle cock, but which, in operating the train, became defective or out of order it nevertheless was entitled to a reasonable time within which to cure such defect. While the *35defendant would be required to exercise all reasonable care to maintain its appliances in good repair and working order and would bave to exercise diligence in discovering any defect therein, and to remedy the same at the earliest possible moment in view of the circumstances, yet it would not be absolutely liable under the federal act if it exercised such care and diligence where, as here, the appliance once provided had suddenly become defective and out of working order. St. L. & S. F. R. Co. v. Delk, 158 Fed. 931, 86 C. C. A. 95, 14 Ann. Cas. 233; U. S. v. Ill. Cent. R. Co., 170 Fed. 542, 95 C. C. A. 628; M. P. Ry. Co. v. Brinkmeier, 77 Kan. 14, 93 Pac. 621.
I am of the opinion therefore that under the law applicable to such facts the judgment based on the erroneous verdict should be reversed and the cause remanded to the district court of Weber county, with directions to grant a new trial, with costs of this appeal taxed against respondent.
CORFMAN, C. J., concurs.